DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments encompass the newly added feature in claim 1, and the teaching of prior art Kate. However, the combination of Windows 10 and MARCOLINA is cited in last Office Action to teach claim 1, and the combination teaches the newly added feature in amended claims as well. Therefore the rejection is being maintained by the Examiner.
Regarding claim 1, the claim merely recites limitations regarding the size of window, without specifying the approach used to manipulate the size. Therefore the claim scope broadly covers various ways of managing the size of a window. Examiner notices that a window with an absolute size of 400*300 pixels displayed at coordinates (80, 60) of a screen with 800*600 resolution should have the same apparent size (and same apparent position) as a window with an absolute size of 960*540 pixels displayed at coordinates (192, 108) of the same screen set at 1920*1080 resolution. Since Windows 10-MARCOLINA teaches adjusting the absolute size of a window and adjusting the screen resolution, the combination properly teaches the newly added claim feature of “adjusting an absolute size of the virtual window while maintaining an apparent size of the virtual window”, or at least render it as an obvious user operation.
Examiner further notes that there are many other ways of “adjusting an absolute size of the virtual window while maintaining an apparent size of the virtual window”. For example, Windows 10 supports multiple display devices with different dimensions. Same apparent sizes in different monitors may correspond to very different absolute sizes, based on monitor’s screen size (and display resolution). The scope of current claim appears to be very broad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 20, 21, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Windows 10 (a software product, released by Microsoft Corporation, on sale in or before July, 2015), in view of MARCOLINA (US 20160239080 A1).
Regarding Claim 1, Windows 10 teaches a 3D window management method in a method for processing an image in virtual reality (VR) or augmented reality (AR), the 3D window management method comprising: 
obtaining information by sensing a user (Windows 10 supports keyboard and mouse input. The mouse sense the movement of a user’s hand); and 
placing a virtual window disposed at a first location (e.g. at coordinates (80, 60)) at a second location (e.g. at (192, 108)) by adjusting an absolute size of the virtual window (adjusting the size of the window from 400*300 pixels to 960*540 pixels) while maintaining an apparent size of the virtual window based on the information (a window with an absolute size of 400*300 pixels displayed at coordinates (80, 60) of a screen with 800*600 resolution should have the same apparent size (and same apparent position) as a window with an absolute size of 960*540 pixels displayed at coordinates (192, 108) of the same screen set at 1920*1080 resolution.).
Notice that the VR/AR related features are in the preamble of this claim, and may not be given patentable weight.
However, in order to speed up the prosecution process, MARCOLINA is cited here to teach the VR/AR related features. MARCOLINA discloses a 3D window management method in a method for processing an image in virtual reality (VR) or augmented reality (AR) ([0040] “The method includes capturing an image of the hands in the a three-dimensional (3D) sensory space and sensing a location of the hands, incorporating the image of the hands into a virtual reality scene, and outlining a modeled position of the location of the hands and incorporating the outline into the virtual reality scene.” [0246] “gestures can be used to perform traditional manipulations of virtual files, folders, text editors, spreadsheets, databases, paper sheets, recycling bin, windows, or clipboards that represent their pre-existing counterparts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented the window management method in a 
Regarding Claim 10, it recites similar limitations of claim 1 but in a device form. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 20, Windows 10-MARCOLINA teaches the 3D window management method of claim 1, wherein the virtual window disposed at the second location is controllable by the user (Windows 10 supports repositioning of virtual windows via drag-drop operations).
Regarding Claim 21, Windows 10-MARCOLINA teaches the 3D window management method of claim 1, wherein the placing comprises: activating the virtual window disposed at the first location based on the information; and selecting the activated virtual window based on the information (Windows 10 allows activating a window and selecting a window by click a mouse button. Or see MARCOLINA [0135] “As will be readily apparent to one of skill in the art, many other ways of mapping the control object position and/or orientation onto a screen location can, in principle, be used… For example, in some implementations, the mapping is based on intersections with or projections onto a (virtual) plane defined relative to the camera…”).
Regarding Claim 23, Windows 10-MARCOLINA teaches the 3D window management method of claim 21, wherein the selecting comprises selecting the activated virtual window based on a motion of a hand of the user (Windows 10 allows activating a window and selecting a window by click a mouse button. Or see MARCOLINA [0136] “Free-form in-air gestures can include engaging with a virtual .
Regarding Claim 24, Windows 10-MARCOLINA teaches the 3D window management method of claim 1, wherein the second location is a location of a hand of the user (MARCOLINA, [0246] “Such manipulations can include the user picking up a virtual object and bringing it to their desired destination…” [0128] “In other implementations, a point and grasp gesture can be used to move a cursor on a display of a device. In yet other implementations, "free-form" gestures can be… pinched…”).
Regarding Claim 25, Windows 10-MARCOLINA teaches the 3D window management method of claim 1, further comprising: scaling up or down the virtual window by changing the apparent size while maintaining the absolute size based on the information, after the virtual window disposed at the first location is placed at the second location (Adjusting screen resolution while maintaining the absolute size of a window would scale up/down the apparent size of the window).
Regarding Claim 26, Windows 10-MARCOLINA teaches the 3D window management method of claim 25, further comprising: returning the scaled up or down virtual window to the first location while maintaining the apparent size (Windows 10 supports repositioning of virtual windows via drag-drop operations).
Regarding Claim 27, Windows 10-MARCOLINA teaches the 3D window management method of claim 1, further comprising: moving the virtual window to a third location while maintaining the absolute size based on the information, after the virtual window disposed at the first location is placed at the second location (Windows 10 supports repositioning of virtual windows via drag-drop operations).
Regarding Claim 29, Windows 10-MARCOLINA teaches the 3D window management method of claim 1, wherein a direction between the first position and the second position corresponds to a direction of movement relative to the information collected by the sensor (Windows 10 supports repositioning of virtual windows via drag-drop operations. The drag-drop direction corresponds to the movement of mouse).

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Windows 10, in view of MARCOLINA, further in view of Kake (US 20180318703 A1).
Regarding Claim 22, Windows 10-MARCOLINA teaches the 3D window management method of claim 21. In the same field of endeavor, Kake discloses the activating comprises activating the virtual window disposed at the first location based on locations of eyes of the user and a location of a hand of the user ([0032] “A camera for capturing the user's eyes may be further provided on the head-mounted display 100. The camera mounted to the head-mounted display 100 permits detection of the user's line of sight, movement of the pupils, blinking, and so on.” [0065] “The virtual user's hand 502 and the object 500 are moved by the game control section 311 with change in the relative position between the input apparatus 20 and the head-mounted display 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Windows 10-MARCOLINA 
Regarding Claim 28, Windows 10-MARCOLINA teaches the 3D window management method of claim 27, further comprising: placing the virtual window moved to the third location at a fourth location based on a location of a hand of the user, while maintaining the apparent size (Windows 10 supports repositioning of virtual windows via drag-drop operations. The drag-drop direction corresponds to the movement of mouse). In the same field of endeavor, Kake discloses moving a virtual object based on locations of eyes of the user and a location of a hand of the user ([0065] “The virtual user's hand 502 and the object 500 are moved by the game control section 311 with change in the relative position between the input apparatus 20 and the head-mounted display 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Windows 10-MARCOLINA with the features of moving the virtual window based on locations of the eyes of the user and the location of the hand. Doing so could allow objects to be “displayed in an easier-to-see manner, contributing to improved user convenience”.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Windows 10, in view of MARCOLINA, further in view of Kake (US 20180318703 A1) and Kinetic (“With a perspective camera: Distance independent size gameobject”, posted on 6/17/2012).
Claim 30, Windows 10-MARCOLINA teaches the 3D window management method of claim 1. In the same field of endeavor, Kake discloses wherein the first location and the second location are on vertical cross sections at different distances from a vertex within a same quadrangular pyramid-shaped frustum (See Kate Fig. 9 and Fig. 10. [0066] “FIG. 9 depicts schematic diagrams for describing a manner in which an object arranged in a virtual space is displayed. When the object 500 that was arranged at the position depicted in FIG. 9(a) is placed on the virtual user's hand 502 first, after which the input apparatus 20 is moved closer to the head-mounted display 100, and as the distance between the input apparatus 20 and the head-mounted display 100 becomes shorter, the object 500 is moved closer to the viewpoint position as depicted in FIG. 9(b). When the input apparatus 20 is moved further closer to the head-mounted display 100, and, as depicted in FIG. 9(c), when the distance between the object 500 and the viewpoint position reaches the second distance, the game control section 311 does not move the object 500 closer to the viewpoint position even if the input apparatus 20 is moved closer to the head-mounted display 100. That is, as depicted in FIG. 9(d), the object 500 is magnified at a position farther away than the second distance rather than moving the object 500 to the position of an object 504 in an `as-is` manner.”). 
Kinetic further teaches an algorithm which can be used to maintain the screen size of a virtual object when depth of the object is changing (see page 1). The algorithm (see the equation on page 1, “scale = focalLength / (focalLength + distance)”) basically scales up/down the absolute size of a virtual object proportionally to its depth (i.e. “distance from a vertex within a same quadrangular pyramid-shaped frustum”) so that the object will retain the same size on screen (i.e. “apparent size”) and become depth-independent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Windows 10-MARCOLINA with the features of scaling the absolute size of a window proportionally to its depth so that the window can retain the same screen size. Doing so could generate depth-independent contents. Examiner notices that such technique is widely implemented in generating graphic user interface, as depth-independent content is very suitable to be used as GUI element.
Regarding Claim 31, it recites similar limitations of claim 30 but in a device form. The rationale of claim 30 rejection is applied to reject this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613